AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                    FILED
                                       UNITED STATES DISTRICT C                                        DEC 2 0 2019
                                              SOUTHERN DISTRICT OF CALIFO
               UNITED STATES OF AMERICA                               JUDGMENT IN
                                                                      (For Revocation of Probation or Supervised Ree e
                                                                      (For Offenses Committed On or After November 1, 1987) f
                                  V.
               RAUL BANUELOS-ESTRADA (1)
                                                                         CaseNumber:         3:17-CR-02817-GPC

                                                                      Aron Lee Israelite
                                                                      Defendant's Attorney
REGISTRATION NO.                  42951-048
•-
THE DEFENDANT:
 [:gJ   admitted guilt to violation ofallegation(s) No.      3
                                                             -------------------------
 •      was found guilty in violation of allegation(s) No.   - - ~ - - - - - - - - - - after denial of guilty.

Accordingly, the court has a(\judicated that the defendant is guilty of the following allegation(s):

Allegation Nnmber                      Nature of Violation
            3                          Committed a federal, state or local offense




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.

                                                                       December 20 2012
                                                                       Date oflmposition of Sentence



                                                                       HON.~-
                                                                       UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                RAUL BANUELOS-ESTRADA (1)                                                Judgment - Page 2 of2
CASE NUMBER:              3:l 7-CR-02817-GPC

                                                IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 7 months (2 months to run consecutive and 5 months to run concurrent to case l 9CR2319-GPC).




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •   at _ _ _ _ _ _ _ _ A.M.                        on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on
                                                                        to - - - ~ - - - - - - - - - - -
 at - - - - - - ~ - - - - - , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                   . DEPUTY UNITED STATES MARSHAL



                                                                                                  3:17-CR-02817-GPC
